DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,761,921. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation claim are present in the claims of U.S. Patent No. 10,761,921.
16/942,261
US 10,761,921
2
1,3
3
1
4
2
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19
21
20


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-9, 16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narasappa (US 2015/0074035).

As to claim 2, Narasappa discloses a method, comprising: 
accessing a potential fault scenario comprising a plurality of symptoms, wherein the potential fault scenario has at least one corresponding root cause, and a representation of the symptom comprises a value having three or more states (¶0019); 

 matching the actual fault scenario against a plurality of potential fault scenarios comprising the potential fault scenario, wherein matching comprises precise ternary matching (¶0024); and 
outputting one or more matched causes as one or more probable root cause failures of the monitored system (¶0018).

As to claim 4, Narasappa discloses the method of claim 2, wherein a representation of the actual fault scenario comprises a ternary value having three states (¶0019).

As to claim 5, Narasappa discloses the method of claim 2, wherein precise ternary matching comprises quaternary matching (¶0018).

As to claim 6, Narasappa discloses the method of claim 2, wherein matching of the actual fault scenario is performed without requiring contemporaneous updating of the actual fault scenario (¶0021).

As to claim 7, Narasappa discloses the method of claim 2, wherein a representation of the actual fault scenario includes an unknown state (¶0017).

As to claim 8, Narasappa discloses the method of claim 2, wherein the given potential fault scenario is automatically generated by a configuration system (¶0028).

As to claim 9, Narasappa discloses the method of claim 2, wherein the monitored system includes at least one of the following: a network system; a refrigeration system; an imaging system, and/or an intrusion detection system (¶0015).



As to claim 19, Narasappa discloses the method of claim 2, further comprising generating a second actual fault scenario from second telemetry received from a monitored system, wherein matching comprises: computing a first confidence of the actual fault scenario, computing a second confidence of the second actual fault scenario, and selecting between the actual fault scenario and the second actual fault scenario based at least in part on a comparison between the first confidence and the second confidence (¶0028).

As to claim 20, Narasappa discloses a system, comprising: a processor configured to: 
access a potential fault scenario comprising a plurality of symptoms, wherein the potential fault scenario has at least one corresponding root cause, and a representation of the symptom comprises a value having three or more states (¶0019); 
generate an actual fault scenario from telemetry received from a monitored system (¶0017-¶0018); 
match the actual fault scenario against a plurality of potential fault scenarios comprising the potential fault scenario (¶0024); and 

a memory coupled to the processor and configured to provide the processor with instructions (¶0011).

As to claim 21, Narasappa discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
accessing a potential fault scenario comprising a plurality of symptoms, wherein the potential fault scenario has at least one corresponding root cause, and a representation of the symptom comprises a value having three or more states (¶0019); 
generating an actual fault scenario from telemetry received from a monitored system (¶0017-¶0018); 
matching the actual fault scenario against a plurality of potential fault scenarios comprising the potential fault scenario (¶0024); and 
outputting one or more matched causes as one or more probable root cause failures of the monitored system (¶0018).

Allowable Subject Matter
Claims 3, 5, 10-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. All other outstanding rejections must be overcome.
As to clam 3, the combination of prior art fails to disclose wherein the representation of the symptom comprising a value having three or more states comprises a "don't care" state.

As to claims 17 and 18, the combination of prior art fails to disclose storing the given potential fault scenario in a ternary content addressable memory (T-CAM).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Morjaria (US 5,845,272) discloses a system and method for isolating failures in a locomotive. In the present invention, the cause of failures occurring in the locomotive sub-systems are determined quickly and efficiently, while minimizing the need for human interaction. However, the present invention can incorporate information provided by an operator to produce a more refined diagnosis. In the present invention, incidents are recorded in an incident log and mapped to indicators, which are sent to a fault isolator for diagnosis. The fault isolator uses a diagnostic knowledge base having diagnostic information between failures occurring in locomotive and observable symptoms happening therein. A diagnostic engine then processes the mapped indicators with the diagnostic information in the diagnostic knowledge base and produces a list of the most likely causes for any failures. The present invention then provides a course of action to correct the failures (Abstract).
Prior art Beg (US 2011/0153540) discloses performing diagnostics for a monitored system. In one set of embodiments, an aggregate model can be built from a set of models corresponding to entities (e.g., applications and systems) in the monitored system, and data from the monitored system can be applied to the aggregate model. Diagnostic result information can then be generated based on the application of the data to the aggregate model. In certain embodiments, generating the diagnostic result information can include determining a state of an application or system in the monitored system and determining an impact of the state to a user (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES EHNE/               Primary Examiner, Art Unit 2113